              Case 2:20-cr-00032-JCC Document 202 Filed 08/23/21 Page 1 of 2




1

2                                                                 The Honorable John C. Coughenour

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE

8
     UNITED STATES OF AMERICA,                             No. CR20-032 JCC
9
                    Plaintiff,                             UNOPPOSED MOTION TO PERMIT
10                                                         OVERLENGTH BRIEF
            v.
11
     KALEB COLE,                                           Note on Motion Calendar:
12                                                         September 3, 2021
                    Defendant.
13
            Defendant, Kaleb Cole, by his counsel, Christopher Black, respectfully requests that the
14
     Court permit the filing of his overlength motion to suppress evidence. The motion is 16 pages in
15
     length and exceeds the 12-page limit prescribed in LCrR 12(b)(5) because 1) the motion rests on
16
     multiple grounds and 2) the nature of the motion requires an extensive analysis of the facts and
17

18
     the law. The government does not object to this request to file an overlength brief.

19

20

21

22

23

24

25


      UNOPPOSED MOTION TO PERMIT OVERLENGTH                       BLACK & ASKEROV, PLLC
      BRIEF (Kaleb Cole; No. CR20-032 JCC) - 1                 705 Second Avenue, Suite 1111
                                                                     Seattle, WA 98104
                                                             206.623.1604 | Fax: 206.658.2401
           Case 2:20-cr-00032-JCC Document 202 Filed 08/23/21 Page 2 of 2




1         Respectfully submitted this 23rd day of August, 2021.
2                                              BLACK & ASKEROV, PLLC
3

4
                                               Christopher Black, WSBA No. 31744
5
                                               Attorney for Kaleb Cole
                                               Black & Askerov, PLLC
6
                                               705 Second Avenue, Suite 1111
7                                              Seattle, WA 98104
                                               Phone:        206.623.1604
8                                              Fax:          206.658.2401
                                               Email:        chris@blacklawseattle.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     UNOPPOSED MOTION TO PERMIT OVERLENGTH                    BLACK & ASKEROV, PLLC
     BRIEF (Kaleb Cole; No. CR20-032 JCC) - 2              705 Second Avenue, Suite 1111
                                                                 Seattle, WA 98104
                                                         206.623.1604 | Fax: 206.658.2401
